Citation Nr: 0029424	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  95-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service connected fungus infection of the hands and feet, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected fungus infection of the 
hands and feet, rated as 10 percent disabling.  The veteran 
submitted a notice of disagreement with that rating decision 
in May 1994.  In February 1995, he was provided with a 
statement of the case.  His substantive appeal was received 
in April 1995.

In July 2000, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Veterans Law Judge.  At that hearing and 
subsequent to that hearing, evidence was submitted into the 
record which was not previously considered by the RO.  The 
veteran submitted a signed statement in July 2000, indicating 
he wished to waive RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c) (1999).  Accordingly, 
this evidence will be reviewed by the Board in conjunction 
with the remainder of the claims file.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service connected fungus infection of the 
hands and feet is manifested by complaints of constant 
itching, redness, fissures, and the need for ongoing 
treatment with medications.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for the veteran's fungus infection of the hands and feet have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10 and 4.118, Diagnostic Codes 7806, 
7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has had a service connected fungal condition of 
the hands and feet for many years.  Service connection with a 
noncompensable disability evaluation was first granted by an 
April 1953 rating decision.  An increased evaluation of 10 
percent was granted by a November 1955 rating decision, 
effective April 7, 1954.  The 10 percent disability 
evaluation has been unchanged since that time.

For many years, the veteran has received periodic treatment 
for what he described as painful chafing of the hands and 
feet, associated with itching, skin cracking, and occasional 
bleeding.  Multiple VA examination in the 1980s diagnosed 
dermatophytosis of the hands and feet.

The veteran's current claim seeking an increased evaluation 
for his disorder was received in October 1993.

On VA examination of the skin in April 1994, the diagnosis 
was ichthyosis of both legs.  The examination was positive 
for dry scaly fissured hands and fingers.  There was a 
positive dystrophic nail on the right fourth finger.

Upon VA examination in June 1995, there was a diagnosis of 
chronic tinea pedis, tinea manuum, and onychomycosis.  There 
was scaling of both palms and soles with mild fissuring of 
the heels and palmar aspects of the fingers.  A dyshidrotic 
third fingernail of the left hand, and similar dystrophic and 
hyperkeratosis of the nails of both feet were noted on 
examination.

A letter from the veteran's spouse was received in June 1997, 
which basically stated that the veteran had his fungus 
disorder for over 45 years, but it had gotten more 
troublesome in the past four or five years, with cracking and 
bleeding skin, worse in cold weather.  She stated the 
veteran's clothing was ruined by the rubbing of his rough 
hands.  She also stated he was embarrassed to shake hands as 
a result.

On VA examination in November 1997, there was a diagnosis of 
tinea pedis, onychomycosis, and eczematous.  There was a 
scaly rash on the hands and the feet with positive nail 
changes.  It was noted that the veteran treated with topical 
medications, steroids, and anti-fungal medications.

In April 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  A complete transcript 
of the testimony is of record.  (The Board notes that the 
veteran's April 1998 testimony was essentially similar to 
that offered at his July 2000 hearing before the undersigned 
Veterans Law Judge, which is described in greater detail 
below.)

Numerous VA outpatient treatment records, spanning from 1965 
through 1996, were within the claims file.  These indicate 
intermittent treatment at the Dermatology clinic, 
approximately four times per year, for the veteran's service 
connected fungal disorder.  These records indicate a history 
of constant itching, chafing, and occasional fissuring and 
bleeding.  The veteran was prescribed various medications for 
his disorder.

In July 2000, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Veterans Law Judge.  The veteran testified that 
he has continuous problems with cracking, flaking, and 
itching of the skin on both the hands and feet, but worse on 
the hands.  He stated the skin on his hands occasionally 
cracks and bleeds and oozes.  He also reported the condition 
was worse in cold weather and better in warm weather, 
although never fully resolving.  The veteran also testified 
that his nails turned white and brittle and looked like they 
would fall off.  He indicated that he was seen by a private 
skin doctor, Dr. Waldorf, twice a year and was also treated 
at a VA medical facility in the Bronx 3 to 4 times per year.  
He indicated that he was given a variety of medications to 
control his skin condition.  He stated that he had used oral 
medication, various skin salves, and that he puts Vaseline on 
his feet to control cracking of the toes.  The veteran 
reported that his skin condition was not really painful, but 
was constantly annoying as a result of itching and 
irritation.  He indicated he was hesitant to shake hands with 
other people.  At the completion of the hearing, it was 
agreed that the veteran would submit his treatment records 
from Dr. Waldorf.  A complete transcript of the testimony is 
of record.

Photographs of the veteran's hands were submitted into the 
record at his hearing before the Board.  These showed one of 
his fingernails to be shortened and misshapen, and also 
showed an area of red irritated appearing skin on one of his 
knuckles.

Subsequently received was a July 2000 letter from D. Waldorf, 
M.D., indicating that he had treated the veteran throughout 
1999 for onychomycosis.  It was noted that Diflucan had been 
prescribed to treat this nail problem, but caused stomach 
upset and occasional diarrhea and therefore, the medication 
was discontinued.  It was reported that this medication had 
been prescribed from July 1998 to December 1999.

II.  Analysis

The VA has a duty to assist a veteran in accordance with 
38 U.S.C.A. § 5107(a) (West 1991).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist has 
been fully complied with in this case, as all known treatment 
records are within the claims file and the veteran has 
undergone multiple VA examinations.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The veteran's fungus infection of the hands and feet has been 
evaluated in accordance with Diagnostic Codes 7813 and 7806.  
The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, 
provide that a 50 percent rating is warranted for ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement; a 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement; a 10 
percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and, where there is slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.

Under Diagnostic Code 7813 for dermatophytosis, scars, 
disfigurement, etc., are rated on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. 
§ 4.118.

Taking into account the medical evidence outlined 
hereinabove, the Board notes that the veteran does not 
satisfy all the criteria for a 30 percent disability 
evaluation under Diagnostic Code 7806.  The medical evidence 
does not demonstrate that the veteran's fungus infection of 
the hands and feet is currently manifested by exudation, 
extensive lesions, or marked disfigurement.  However, the 
Board also notes that there is numerous evidence of record 
(from both medical records and lay observations of the 
veteran and his spouse) indicating that the veteran 
experiences constant itching of the hands and feet, nail 
changes, frequent fissures of the skin (as demonstrated by VA 
outpatient treatment records), and the need for ongoing 
treatment with oral and topical medications.  The veteran has 
also testified to difficulty using his hands or walking as a 
result of fissures on his hands and feet.  He also testified 
of social awkwardness resulting from his desire to avoid 
shaking hands with others.

Looking at the totality of the evidence, the Board finds that 
while the veteran does not satisfy all of the criteria listed 
within the Diagnostic Code for a 30 percent rating, he does 
satisfy some of the criteria, namely constant itching, and in 
combination with the other symptomatology which he 
experiences, as evidenced by his testimony and by the medical 
record, the Board finds that the veteran's disorder more 
closely approximates the criteria for the 30 percent rating 
than the criteria for the currently assigned 10 percent 
disability evaluation.  The veteran's constant itching, in 
combination with the irritation, occasional fissures of the 
skin and bleeding, and need for continuous treatment with 
medication warrants an increased evaluation.  However, more 
than a 30 percent rating is not warranted.  The criteria for 
a 50 percent disability evaluation are simply not shown by 
the evidentiary record.  Every benefit of the doubt has been 
granted the veteran and 38 C.F.R. § 4.7 has been applied in 
his favor in granting an evaluation of 30 percent.

Finally, in reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also given the benefit of the doubt to the veteran under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

Entitlement to an increased evaluation of 30 percent, but no 
more, is granted for the veteran's fungus infection of the 
hands and feet, subject to the regulations governing the 
payment of monetary benefits.


		
	NANCY R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


